FILED

UNITED srATEs DISTRICT CoURr APR 1 2 2012
F9R THE DISTRICT @F C@LUMBIA cterk, u.s. manner a Bankruptc
Courts for the District of Columbl[a
Doug1as-William Hyse11, )
)
Petitioner, )
)
v. ) Civil Action No.

) 12 0579
State of Califomia, )
)
Respondent. )

MEMORANDUM GPINION

Petitioner, proceeding pro se, is a state prisoner incarcerated at the Pleasant Valley State
Prison in Coalinga, California, seeking issuance of a writ of habeas corpus. In addition, petitioner
has submitted an application to proceed in forma pauperz`s. The Court will grant the application
to proceed in forma pauperis and will dismiss the case for lack of jurisdiction

The substance of the petition is unclear, but petitioner appears to be challenging his
confinement and has named the State of California as the respondent. However, the proper
respondent in habeas corpus cases is the petitioner’s warden or immediate custodian, Rumsfela' v,
Padz`lla, 542 U.S. 426, 439 (2004); B!az'r-Bey v. Quz`ck, 151 F.3d 1036, 1039 (D.C, Cir. 1998), and
"a district court may not entertain a habeas petition involving present physical custody unless the
respondent custodian is within its territorial jurisdiction." Stokes v. U.S. Parole Cornmz'ssz`on, 374
F.3d 1235, 1239 (D.C. Cir. 2004); accord Rooney v. Secretary ofArrny, 405 F.3d 1029, 1032
(D.C. Cir. 2005) ("jurisdiction is proper only in the district in which the immediate, not the
ultimate, custodian is located") (internal citations and quotation marks omitted).

Since petitioner’s custodian is not in the District of Columbia, this Court lacks

jurisdiction over the instant petition. However, having perused the attachments to the petition, the

\\A

Court does not find it in the interests of justice to transfer this action because it appears that

petitioner has already been denied habeas relief in the Ca ` ` » rts. A separate Order of

f
dismissal accompanies this Memorandum Opini‘

    

United States District Judge
Date: March£r], 2012